JOANOS, Judge.
The employer and carrier appeal the order of the deputy commissioner awarding claimant temporary total disability benefits from November 28, 1985, through June 27, 1986; and assessing a 10% penalty on all unpaid installments of compensation. We *532affirm the award of temporary total disability benefits and the assessment of penalties on all unpaid installments of compensation, with the exception of penalties due for April and June 1986. The record reflects that the employer and carrier timely controverted the claims for benefits for April and June 1986. Therefore, we reverse the assessment of penalties against the April and June 1986 compensation installments. C.L. Whiteside Construction Co. v. Johnson, 438 So.2d 1081 (Fla. 1st DCA 1983). In all other respects, the deputy commissioner’s order is affirmed.
Affirmed in part, reversed in part and remanded for entry of an amended order omitting assessment of penalties for April and June 1986.
BOOTH, C.J., and NIMMONS, J., concur.